Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nancy Jescker Okello, a native and citizen of Kenya, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal of the Immigration Judge’s decision denying her motion to reconsider. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2013); Narine v. Holder, 559 F.3d 246, 249 (4th Cir.2009) (setting forth standard of review). Accordingly, we deny the petition for review for the reasons stated by the Board. In re: Okello (B.I.A.May 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.